Exhibit 3
                             IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

PATRICK UDOEWA, individually and on
behalf of all others similarly situated,

           Plaintiff,

v.
                                                                Civil Action 3:18-cv-000535

ETTAIN GROUP, INC.,

           Defendant.


                         NOTICE OF COLLECTIVE ACTION SETTLEMENT

                              PLEASE READ THIS NOTICE CAREFULLY.

 You received this Notice of Collective Action Settlement (“Settlement Notice”) because Ettain
 Group, Inc.’s (“Defendant” or “Ettain”) records show that you performed work as a Trainer and/or
 Go-Live Support staff for Ettain at some time between December 21, 2015 to the present. Because
 you fit this definition, you are receiving money from a Settlement1 in this case, as described
 below.

 All questions or inquiries regarding this Settlement Notice and the Settlement should be directed
 to Class Counsel, Ryan F. Stephan and/or Andrew C. Ficzko of Stephan Zouras, LLP, 100 N.
 Riverside Plaza, Suite 2150, Chicago IL, 60606, Telephone: (312) 233-1550 or the Settlement
 Administrator at: Ettain Overtime Settlement, c/o Atticus Administration [Address], Email:
 [EMAIL ADDRESS], Fax: [NUMBER], Toll-Free Phone: [NUMBER].

     1.      Why Should You Read This Settlement Notice?
 This Settlement Notice explains your right to share in the monetary proceeds of this Settlement.
 The United States District Court for the Western District of North Carolina has approved the
 Settlement as fair and reasonable.

      2.     What Is This Case About?
     The Lawsuit alleges that, among other things, individuals who worked for Ettain as a Trainer and/or Go-
     Live Support staff between December 21, 2015 to the present were not paid overtime compensation to

 1
  The capitalized terms in this Notice of Collective Action Settlement have defined meanings that are set out in detail in the
 Settlement Agreement and Release (“Settlement Agreement”). To review a copy of the Settlement Agreement, please
 contact the Settlement Administrator at Ettain Overtime Settlement, c/o Atticus Administration [address], [EMAIL] , [FAX],
 Toll-Free Phone: [NUMBER]. It is also publicly available on the Court’s website.
which they were entitled under the Fair Labor Standards Act (“FLSA”). Ettain denies that these
individuals were entitled to any overtime compensation or other compensation beyond the
compensation they received and denies any wrongdoing and any and all liability and damages to any
Person with respect to the alleged facts or causes of action asserted in the Lawsuit. To avoid the burden,
expense and inconvenience of continued litigation, the Parties have concluded that it is in their best
interest to resolve and settle the Lawsuit by entering into a Settlement Agreement. Nothing contained in
this Settlement Notice, nor the fact of this Settlement Notice itself, shall be construed or deemed as an
admission of liability, culpability, negligence, or wrongdoing on the part of Ettain.

On [APPROVAL DATE], the Court approved the Settlement as fair and reasonable and
authorized that this Settlement Notice, a Settlement Award, and a Check Opt-in Form be sent to
you. The Court has not formed any opinions concerning the merits of the lawsuit, and the Court
has not ruled for or against Named Plaintiff as to the merits of any of his individual or collective
claims.

  3.     What Are the Terms of the Settlement?
Ettain has agreed to pay One Hundred Eighty Thousand Dollars ($180,000.00) to settle this lawsuit
(“Gross Settlement Amount”). Deductions from this amount will be made for attorneys’ fees and
costs for Class Counsel ($61,500.00), settlement administration costs ($XX), and a service award
of ($10,000) to the Named Plaintiff for his service to the Settlement Collective. After deductions
of these amounts, what remains of the Gross Settlement Amount is the “Net Settlement Amount”
which will be available to pay monetary Settlement Awards to all Settlement Collective Members.

All Settlement Collective Members will receive this Settlement Notice, and a Settlement Award
check with a Check Opt-in Form on the back. Only those Settlement Collective Members who
Cash their Settlement Award prior to the Check Void Date, and whose Check Opt-in Form is
unaltered and deemed sufficient by the Settlement Administrator, shall be deemed to have
participated in the Settlement and will become Participating Collective Members.

By Cashing a Settlement Award, a Participating Collective Member: (i) will be electing to opt into
the Settlement; (ii) will be authorizing Class Counsel to file with the Court evidence of his or her
consent to join the Settlement of the Lawsuit as a party plaintiff, such as his or her name and a
copy of the Check Opt-in Form; (iii) will be asserting a claim under the FLSA and any applicable
state and/or local laws for all wages, including disputed overtime claims, that allegedly have not
been paid; and (iv) will be releasing and agreeing not to sue or otherwise make a claim under the
FLSA and any applicable state and/or local wage, hour, and payment of wages laws. This release
of claims is full, final and with prejudice.

The rights of Settlement Collective Members who do not become Participating Collective
Members shall not be implicated, impacted or effected by the Settlement.

To participate in the Settlement, cash your enclosed Settlement Award check.

  4.     How Much Can I Expect to Receive?
A minimum amount of $25.00 will be awarded to each Settlement Collective Member. In addition
to this $25.00 award, you will receive a pro rata share of the Net Settlement Amount, based on
the total number of Overtime Hours that you worked for Ettain as a Trainer and/or Go-Live Support
staff from December 21, 2015 to the present. The Settlement Awards will be determined as
follows:

         First, the amount of $25.00 per Settlement Collective Member will be deducted from the
         Net Settlement Amount; then

         The Net Settlement Amount shall be divided by the total number of Overtime Hours
         worked by all Settlement Collective Members to reach a dollar figure per Overtime Hour
         (“Overtime Hour Value.”) Each Settlement Collective Member shall receive a Settlement
         Award that is the result of multiplying the Overtime Hour Value by the Settlement
         Collective Member’s individual Overtime Hours.

According to records maintained by Ettain, you worked ____ Overtime Hours during the relevant
time frame and your payout is $_____.

Settlement Awards shall be reported on an IRS Form 1099, and shall not be subject to FICA and
FUTA withholding taxes. You will have 120 days to cash the enclosed Settlement Award check.
At the conclusion of the 120-day period, the Settlement Award will be void. The value of any
uncashed checks will be returned to the Defendant.

    5.   What Are The Releases?
Participating Collective Members shall release and be deemed to have released, fully, finally and
with prejudice, the Participating Collective Members’ Released Claims.

With the Cashing of a Settlement Award, Participating Collective Members shall release and
discharge, Defendant and all Releasees, finally, forever and with prejudice, from any and all causes
of action, claims, rights, damages, punitive or statutory damages, penalties, liabilities, expenses
and losses and issues of any kind or nature whatsoever, whether known or unknown, against
Defendant or Releasees that were or could have been asserted in the Complaint as of the date the
Court grants Approval of this Settlement. The claims that are released by virtue of this Agreement
include, but are not limited to, all state and federal statutory, regulatory, constitutional, contractual
or common law claims for wages, unpaid wages, unpaid minimum wage or overtime wages,
untimely paid wages, claims relating to wage payment, or other claims of any nature for wages,
overtime wages, and claims for any other form of compensation (including unjust enrichment or
quantum meruit), including any and all claims for damages, unpaid costs or expenses, penalties,
liquidated damages, punitive damages, interest, attorneys’ fees, litigation costs, restitution, or
equitable relief, arising out of or based upon alleged violations of the Fair Labor Standards Act,
29 U.S.C. §§ 201, et seq., and any similar, parallel, related or derivative state law claims. The
released claims include, without limitation, claims meeting the above definition(s) under any and
all applicable state statutes, and are hereby released to the fullest extent permitted by law,
regardless of the forum.

    6.   What Are My Rights?
        Cash your Settlement Award check: If you are a Settlement Collective Member and you
         Cash your Settlement Award, you will be opting into the Lawsuit, and will be bound by
         the release and covenant not to sue in the Settlement.
           Do Nothing: If you are a Settlement Collective Member and you do not Cash your
            Settlement Award, you will forgo your right to receive a payment from the Settlement, you
            will not be bound by the Settlement and you will not release your claims.

    7.      Can Defendant Retaliate Against Me for Participating in this Lawsuit?
No. Your decision as to whether or not to participate in this Lawsuit will in no way affect your
work with Ettain or future work with Ettain.

    8.      Who Are the Attorneys Representing Plaintiff and the Settlement Collective?
Plaintiff and the Settlement Collective are represented by the following attorneys acting as Class
Counsel:

         Ryan F. Stephan
         Andrew C. Ficzko
         Stephan Zouras, LLP
         100 N Riverside Plaza
         Suite 2150
         Chicago, IL 60606
         Telephone: (312) 233-1550
         Email: rstephan@stephanzouras.com


    9.      How Will the Attorneys for the Settlement Collective Be Paid?
Class Counsel will be paid from the Gross Settlement Amount of $180,000.00. You do not have
to pay the attorneys who represent the Settlement Collective. The Settlement Agreement provides
that Class Counsel will receive attorneys’ fees of up to one-third (1/3) of the Gross Settlement
Amount ($60,000.00) plus their out-of-pocket costs, not to exceed $1,500.
    10.     Where can I get more information?
If you have questions about this Settlement Notice, including the enclosed Settlement Award and
Check Opt-in Form, or the Settlement, or if you did not receive this Settlement Notice in the mail
and you believe that you are or may be a member of the Settlement Collective, you should contact
the Settlement Administrator. If you wish to communicate directly with Class Counsel, you may
contact them. You may also seek advice and guidance from your own private attorney at your own
expense, if you so desire.

This Settlement Notice is only a summary. For more detailed information, you may review the
Settlement Agreement, containing the complete terms of the proposed Settlement, which is
publicly accessible and on file with the court.

PLEASE DO NOT WRITE OR TELEPHONE THE COURT OR ETTAIN FOR
INFORMATION ABOUT THE PROPOSED SETTLEMENT OR THIS LAWSUIT.


Dated: [DATE]
